1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11
      JOSHUA A. WILLARD,                                 1:17-cv-01425-DAD-GSA-PC
12
                     Plaintiff,                          ORDER RE STIPULATION FOR
13                                                       VOLUNTARY DISMISSAL WITH
             v.                                          PREJUDICE UNDER RULE 41
14                                                       (ECF No. 31.)
      C. WADDLE,
15                                                       ORDER DIRECTING CLERK TO CLOSE
                     Defendant.                          FILE
16
17
18           Joshua A. Willard (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with
19   this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds against defendant C.
20   Waddle for retaliation in violation of the First Amendment. (ECF No. 1.)
21           On November 8, 2019, a settlement conference was held before Magistrate Judge Barbara A.

22   McAuliffe and the case settled. (ECF No. 30.) On December 9, 2019, the parties filed a stipulation for

23   voluntary dismissal with prejudice under Rule 41 of the Federal Rules of Civil Procedure. (ECF No.

24   31.)

25           Rule 41 provides, in part: “Subject to Rules 23(e), 23.1(c), 23.2, and 66 and any applicable

26   federal statute, the plaintiff may dismiss an action without a court order by filing (i) a notice of dismissal

27   before the opposing party serves either an answer or a motion for summary judgment; or (ii) a stipulation

28   of dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A). Here, the parties

                                                           1
1
     have filed a stipulation of dismissal, with prejudice, signed by all parties who have appeared in this case.
2    (ECF No. 31.) Therefore, the stipulation is effective and this case is dismissed with prejudice.
3           Accordingly, IT IS HEREBY ORDERED that:
4           1.      The stipulation for voluntary dismissal of this case, signed by Plaintiff and Defendant
5                   and filed on December 9, 2019, is effective as of the date it was filed;
6           2.      This case is DISMISSED in its entirety with prejudice; and
7           3.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the docket
8                   to reflect voluntary dismissal of this action pursuant to Rule 41(a).
9
     IT IS SO ORDERED.
10
11      Dated:     December 11, 2019                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
